CHS Annual Variable Pay Plan                 Exhibit 10.3A
Appendix Fiscal Year 2020



Performance Goals

The Plan has predetermined financial performance goals, including Return on
Invested Capital (ROIC) and Return on Assets (ROA) (“Performance Goals”). The
following table illustrates ROIC Performance Goals. Contact your Manager or
finance contact for your group for more information on ROA Performance Goals.


Performance Goal Level
Level Definition
Payout Range
Return on Invested Capital (ROIC)
Maximum
Highest level of Performance
200%
6.9%
Target
Expected level of Performance
100%
5.9%
Threshold
Lowest Level of Performance
50%
4.9%




Return on Invested Capital (ROIC) Definition

ROIC is a measurement of how efficiently the company uses its capital and the
level of returns on that capital. It is calculated by dividing net operating
profit after tax by funded debt plus equity. Further details on the ROIC
calculation, goal determination and goals can be answered by the finance contact
for your group. The formula used in the calculation of ROIC is as follows:



ROIC=Adjusted Net Operating Profit After Tax*Funded Debt + Equity**

*(Earnings Before Taxes + Interest, Net) * (1- Effective Tax Rate)
**(Average of Beginning and End of Year Funded Debt) + Beginning of Year Equity




Calculation uses fiscal year 2019 July balance sheet for beginning of year
funded debt and beginning of year equity. The fiscal year 2020 July balance
sheet will be used for end of year funded debt. Funded debt is calculated by
adding long-long term debt plus the current portion of long-term debt plus any
guarantees of funded debt.



Return on Assets (ROA) Definition

ROA is a measurement of how well a company uses its assets to generate earnings
and maximizes returns on owner equity and company assets. It is calculated by
dividing operating income by total assets minus working capital liabilities.
Further details on the ROA calculation, goal determination and goals can be
answered by the finance contact for your group. The formula used in the
calculation of ROA is as follows:



ROA=Adjusted Operating Income*Net Assets**

*Earnings Before Taxes + Interest, Net + Corporate Indirect Allocations
**Beginning of Year Assets – Beginning of Year Working Capital Liabilities
(current liabilities related to the Business Unit business activities excluding
financing)


Calculation uses fiscal year 2019 July balance sheet to determine net assets.
For individual Business Unit calculations interest income is not netted against
interest expense.




2020 CHS Annual Variable Pay Plan Appendix 1

--------------------------------------------------------------------------------

CHS Annual Variable Pay Plan                 Exhibit 10.3A
Appendix Fiscal Year 2020

Award Opportunity Example




Award Calculation ParametersPerformance Goal LevelAward Opportunity
PercentagexPay Basis=Award Opportunity Amount
Maximum
10.0%
x
$70,000
=
$7,000
Target
5.0%
$3,500
Threshold
2.5%
$1,750




Award Calculation Examples



Example A
Participant Group: Corporate Function
Trigger: Threshold ROIC Met
Performance Goal
Performance Goal Weighting
Award Opportunity Amount
x
Performance Goal Level Attained
Payout Range
=
Actual Compensation Earned
ROIC
70%
$2,450
x
Target
100%
=
$1,225
Individual
30%
$1,050
Maximum
200%
$2,100
Total
100%
$3,500
$3,325



Example B
Participant Group: Business Unit
Trigger: Threshold ROIC Met
Performance Goal
Performance Goal Weighting
Award Opportunity Amount
x
Performance Goal Level Attained
Payout Range
=
Actual Compensation Earned
ROIC
35%
$1,225
x
Target
100%
=
$1,225
ROA
35%
$1,225
Maximum
200%
$2,450
Individual
30%
$1,050
Maximum
200%
$2,100
Total
100%
$3,500
$5,775



Example C
Participant Group: Business Unit
Trigger: Threshold ROIC Not Met / Target ROA Met
Performance Goal
Performance Goal Weighting
Award Opportunity Amount
x
Performance Goal Level Attained
Payout Range
=
Actual Compensation Earned
ROIC
35%
$1,225
x
Not Met
0%
=
$0
ROA
35%
$1,225
Maximum
200%
$2,450
Individual
30%
$1,050
Not Met
0%
$0
Total
100%
$3,500
$2,450




Additional Information



Refer to the CHS Annual Variable Pay Master Plan Document for additional Plan
details.
2020 CHS Annual Variable Pay Plan Appendix 2